Exhibit 10.4

 

EXECUTION COPY

 

FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT

 

This FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made on and
as of December 4, 2005, by and among ABRAHAM WIJNPERLE (“Executive”), and
PROVIDE COMMERCE, INC., a Delaware corporation and formerly Proflowers, Inc.
(“Company”).

 

RECITALS

 

A. Executive and Company have previously entered into an Employment Agreement
dated December 17, 1999, as amended by that certain Amendment to Employment
Agreement dated as of August 5, 2002, that certain Second Amendment to
Employment Agreement dated as of July 28, 2003, and that certain Third Amendment
to Employment Agreement dated as of September 9, 2005 (the “Prior Agreement”).

 

B. Concurrently with the execution and delivery of this Agreement, Company is
entering into the Agreement and Plan of Merger among Company, Liberty Media
Corporation, a Delaware corporation (“Parent”), and Barefoot Acquisition, Inc.,
a Delaware corporation and indirect wholly owned subsidiary of Parent (the
“Liberty Merger Agreement”).

 

C. The parties desire to amend certain terms and conditions set forth in the
Prior Agreement as of, and contingent upon, the occurrence of the Effective
Time, as defined in the Liberty Merger Agreement.

 

D. This Amendment is an inducement to Parent to enter into the Liberty Merger
Agreement, and it is a condition precedent to Parent’s obligations to effect the
Merger thereunder that this Agreement shall have been entered into and be in
full force and effect.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows, contingent and effective upon
the occurrence of the Effective Time:

 

1. Section 1.4.3 of the Prior Agreement is amended and restated to read as
follows:

 

“As of the Effective Time (as defined in the Agreement and Plan of Merger among
the Company, Liberty Media Corporation, a Delaware corporation (“Parent”), and
Barefoot Acquisition, Inc., a Delaware corporation and indirect wholly owned
subsidiary of Parent, entered into as of December 4, 2005 (the “Liberty Merger
Agreement”)), Executive will be eligible to receive grants of Appreciation Units
under the Provide Commerce, Inc. Value Plan, as the same may hereafter be
amended from time to time (the “Value Plan”).”

 

2. Section 1.5.2 of the Prior Agreement is hereby amended to add the following
text to the end of such section:

 

“Notwithstanding the foregoing, Executive acknowledges and agrees that the
consummation of the transactions contemplated by the Liberty Merger Agreement
and the resulting changes in corporate leadership, corporate structure and
compensation



--------------------------------------------------------------------------------

arrangements to be implemented in connection therewith (including, without
limitation, Executive’s resulting status as an officer of a subsidiary of a
publicly traded company) shall not constitute an event giving rise to a
“Termination for Good Reason” for purposes of this Agreement.”

 

3. The second sentence of Section 1.5.3 of the Prior Agreement is hereby amended
to read as follows:

 

“As used herein, the term “Cause” shall mean any and all of the following:
(i) an act of fraud or embezzlement against the Company by Executive; (ii) a
conviction of, or plea of “guilty” or “no contest” to, a felony by Executive; or
(iii) Executive’s willful misconduct in the performance of his duties under this
Agreement, including, without limitation, any intentional act or failure to act
by the Executive that constitutes a material breach of Executive’s duty of
loyalty to the Company, which misconduct Executive fails to remedy within
forty-five (45) days of notice thereof pursuant to Section 8.1.”

 

4. Section 1.6.2(c) of the Prior Agreement is hereby amended to read as follows:

 

“For purposes of this Agreement, the term “Stock Awards” shall mean all stock
options, restricted stock and such other awards granted pursuant to the
Company’s stock option and equity incentive award plans or agreements and any
shares of stock issued upon exercise thereof, including, without limitation, any
Appreciation Units granted under the Value Plan.”

 

5. This Amendment will be effective as of the Effective Time. If the Effective
Time does not occur or the Merger Agreement is terminated pursuant to Article
VIII of the Merger Agreement, this Amendment shall be null and void and of no
effect.

 

6. Except as set forth in this Amendment, the Prior Agreement shall remain in
full force and effect.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereby
execute and deliver this FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT, on and as of
the date first set forth above.

 

PROVIDE COMMERCE, INC.

By:   /s/ William Strauss    

Name:

 

William Strauss

   

Title:

 

Chief Executive Officer

 

ABRAHAM WIJNPERLE

/s/ Abraham Wijnperle

Address:

 

3066 NW 30th Way

   

Boca Raton, FL 33431

Fax:

 

(561) 997-5803



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT]